       Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

REUEL BUTLER                                                                        PLAINTIFF

V.                                                             3:20-cv-260-CWR-LRA
                                             CIVIL ACTION NO. _______________________

COMCAST CABLE COMMUNICATIONS, LLC
AND JOHN DOES 1-10                                                              DEFENDANTS

                                         COMPLAINT

                                 (TRIAL JURY DEMANDED)

        COMES NOW Plaintiff, Reuel Butler (“Plaintiff”), by and through counsel, and files this

complaint against Comcast Cable Communications, LLC (“Defendant Comcast”) and John Does

1-10 and in support would show the following:

                                            PARTIES

     1. Plaintiff is an adult resident of Hinds County, Mississippi whose address is 43A Northtown

        Road, Jackson, Mississippi 39211.

     2. Defendant Comcast is a profit corporation incorporated in Delaware whose principal place

        of business is 1701 John F. Kennedy Boulevard, Philadelphia, Pennsylvania 19103. All

        officers of Defendant Comcast are in Pennsylvania. Defendant Comcast may be served

        with process through its registered agent, C T Corporation System, 645 Lakeland East

        Drive, Suite 101, Flowood, Mississippi 39232.

     3. John Does 1-10 are those individuals or entities, which are agents or work in partnership

        with Defendant Comcast. These Defendants are presently unknown and caused or

        substantially contributed to the damages of Plaintiff. Said unknown Defendants will be

        identified when their identities become known to Plaintiff.




                                                 1
       Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 2 of 10




                                            JURISDICTION

    4. Plaintiff has complied with all administrative prerequisites of 42 U.S.C. Section 2000e-5,

        et seq., by filing a charge of discrimination with the Equal Employment Opportunity

        Commission (“EEOC”) on February 21, 2020 (See attached as Exhibit “A”).

    5. On February 26, 2020, the EEOC issued Plaintiff a Notice of Right to Sue (See attached

        as Exhibit “B”).

    6. Plaintiff’s claims arise due to Defendant Comcast’s discrimination based on sexual

        orientation, retaliation, and hostile work environment. As these claims arise under Title VII

        of the Civil Rights Act of 1964, 42 U.S.C. Section 2000(e) et seq., as amended by the Civil

        Rights Act of 1991, this court has jurisdiction pursuant to 28 U.S.C. Section 1331.

    7. This court has supplemental jurisdiction to hear all related state law claims pursuant to 28

        U.S.C. Section 1367.

    8. This court has jurisdiction over the subject matter of this case and jurisdiction over all

        parties identified in this complaint.

                                                 VENUE

    9. Venue is proper pursuant to 28 U.S. Code Section 1391(b). A civil action may be brought

        in a judicial district in which all events giving rise to this action occurred in this district.

                                  AMOUNT IN CONTROVERSY

    10. The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

    11. Plaintiffs seek punitive damages against Defendants. “[F]ederal courts in Mississippi have

        consistently held that a claim for an unspecified amount of punitive damages under

        Mississippi law is deemed to exceed the amount necessary for federal jurisdiction.”1


1
 Walker v. Scales, No. 1:13CV227, 2014 WL 670216 (N.D. Miss. Feb. 20, 2014); Montgomery v. First Family Fin.
Serv. Inc., 239 F. Supp. 2d 600, 605 (S.D. Miss. 2002) Brasell v. Unumprovident Corp., 2:01CV202-D-B, 2001 WL

                                                     2
       Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 3 of 10




                                                      FACTS

    12. In April 2014, Plaintiff was hired by Defendant Comcast.

    13. Defendant Comcast provided Plaintiff with medical insurance through Independence Blue

         Cross (“Independence”) and Blue Cross Blue Shield of Mississippi (“BCBSMS”).

    14. In December 2016, Plaintiff received medical treatment from Mississippi Baptist Medical

         Center (“MBMC”).

    15. Defendant Comcast, Independence, and BCBSMS failed to pay Plaintiff’s medical bills

         from MBMC and on April 3, 2018, Healthcare Financial Services, LLC sued Plaintiff for

         the outstanding balance of $13,516.04, interests, and costs in this court. See Complaint

         attached hereto as Exhibit “C”.

    16. On or about October 30, 2019, Plaintiff filed an action against Independence and BCBSMS

         for non-payment of medical benefits. See Complaint attached hereto as Exhibit “D”.

    17. On November 11, 2019, a Stipulation of Dismissal was entered as to BCBSMS due to

         BCBSMS being an improper defendant.

    18. On or about December 18, 2019, Independence advised Plaintiff’s counsel that the denied

         claim had been paid resolving all issues in the suit.

    19. Plaintiff’s counsel advised Independence that Plaintiff sustained damages as a result of

         Independence and Defendant Comcast’s actions. The damages were that Plaintiff’s credit

         was damaged, Plaintiff had to hire legal counsel for payment of Plaintiff’s medical claim,

         and Plaintiff was sued by MBMC and had to answer and defend in that matter.




1530342, at *2 (N.D. Miss. Oct. 25, 2001) (citing St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1255
(5th Cir. 1998); Myers v. Guardian Life Ins. Co. of America, Inc., 5 F. Supp. 2d 423, 428-429 (N.D. Miss. 1998);
Marcel v. Poole Co., 5 F.3d 81, 84- 85 (5th Cir. 1993); Allstate Ins. Co. v. Hilben, 692 F. Supp. 698, 701 (S.D. Miss.
1988)).

                                                          3
  Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 4 of 10




20. Independence advised Plaintiff’s counsel that Independence would submit a demand to

   Defendant Comcast for payment of the damages.

21. Notably, Defendant Comcast is a self-funded plan and Defendant Comcast’s claims are

   submitted to Independence for payment, but Defendant Comcast provides the actual funds.

22. As a result of Plaintiff’s suit against Independence and BCBSMS and Plaintiff’s demand

   for payment of damages by Defendant Comcast due to non-payment of his medical claim,

   Defendant Comcast retaliated against Plaintiff.

23. On January 20, 2020, Defendant Comcast terminated Plaintiff’s employment as a result of

   the foregoing.

24. Additionally, during his employment with Defendant Comcast, Plaintiff was denied

   promotions based on his sexual orientation and subjected to a hostile working environment

   by being referred to as a “fag”.

25. Moreover, Plaintiff’s sexuality was openly called out in the call center of Defendant

   Comcast as if Plaintiff’s sexuality was a source of humor.

26. As a result of the foregoing, Plaintiffs suffered damages as outlined below.

                                 CAUSES OF ACTION

            COUNT I – TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

27. Plaintiff reiterates and incorporates the foregoing paragraphs.

28. Defendant Comcast acted in violation of 42 U.S.C. Section 2000e, et seq.

29. Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(a)(1) states that “[i]t

   shall be an unlawful employment practice for an employer to fail or refuse to hire or to

   discharge any individual, or otherwise to discriminate against any individual with respect




                                             4
  Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 5 of 10




   to his compensation, terms, conditions, or privileges of employment, because of such

   individual’s race, color, religion, sex, or national origin.”

30. Defendant Comcast was at all time relevant to this litigation an “employer” as defined in

   42 U.S.C. Section 2000e.

31. Plaintiff is a member of a protected class based on his sexual orientation.

32. Plaintiff was an employee of Defendant Comcast and was qualified for the positions

   applied for. Plaintiff performed his job duties adequately and met Defendant Comcast’s

   expectations according to a Defendant Comcast review process.

33. Plaintiff was rejected for the positions, not promoted and eventually was terminated.

34. As a result of the acts and/or omissions of Defendant Comcast, Plaintiff suffered adverse

   employment actions.

35. Plaintiff was treated differently than a like situated employee, outside of Plaintiff’s

   protected class.

36. The unlawful employment practices complained of in the foregoing paragraphs were and

   are intentional.

37. The unlawful employment practices complained of in the foregoing paragraphs were and

   are done with malice and reckless indifference to the federally protected rights of Plaintiff.

                      COUNT II – HOSTILE WORK ENVIRONMENT

38. Plaintiff reiterates and incorporates the foregoing paragraphs.

39. Defendants acted in violation of 42 U.S.C. Section 2000e, et seq.

40. Defendant Comcast was at all time relevant to this litigation an “employer” as defined in

   42 U.S.C. Section 2000e.

41. Plaintiff was subjected to a hostile work environment.



                                              5
  Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 6 of 10




42. Plaintiff is a member of a protected class based on his sexual orientation.

43. Plaintiff was subjected to unwelcome harassment by being referred to as a “fag”.

44. Moreover, Plaintiff’s sexuality was openly called out in the call center of Defendant

   Comcast as if Plaintiff’s sexuality was a source of humor.

45. The harassment of Plaintiff was based on Plaintiff’s sexual orientation.

46. The harassment of Plaintiff created a hostile work environment for Plaintiff.

47. Defendant Comcast is vicariously liable for the hostile work environment to which Plaintiff

   was subjected.

                              COUNT III – RETALIATION

48. Plaintiff reiterates and incorporates the foregoing paragraphs.

49. Defendant Comcast acted in violation of 42 U.S.C. Section 2000e, et seq.

50. 42 U.S.C. Section 2000e 3(a) states, “It shall be unlawful employment practice for
    an employer to discriminate against any of his employees or applicants for
    employment, for an employment agency, or joint labor-management committee
    controlling apprenticeship or other training or retraining, including on-the-job
    training programs, to discriminate against any individual, or for a labor organization
    to discriminate against any member thereof or applicant for membership, because
    he has opposed any practice made an unlawful employment practice by this
    subchapter, or because he has made a charge, testified, assisted, or participated in
    any manner in an investigation, proceeding, or hearing under this subchapter.”

51. Defendant Comcast was at all time relevant to this litigation an “employer” as defined in

   42 U.S.C. Section 2000e.

52. Plaintiff was engaged in activity protected under Title VII of the Civil Rights Act

   of 1964.

53. Plaintiff was terminated by Defendant Comcast on January 20, 2020.

54. Plaintiff’s termination by Defendant Comcast was an adverse, retaliatory action against

   Plaintiff because of Plaintiff’s suit against Independence and BCBSMS and Plaintiff’s



                                              6
  Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 7 of 10




   demand for payment of damages by Defendant Comcast due to non-payment of his medical

   claim.

55. There is a casual connection between Plaintiff’s engaging in protected activity and

   Defendant Comcast’s adverse, retaliatory action against Plaintiff namely; Plaintiff’s

   termination.

56. Defendant Comcast treated Plaintiff differently and less favorably in the terms, conditions,

   and privileges of employment than it did other employees not engaged in protected

   activities.

      COUNT IV – INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

57. Plaintiff reiterates and incorporates the foregoing paragraphs.

58. Defendants’ acts of harassment and discrimination due to his sexual orientation inflicted

   emotional distress upon Plaintiff.

59. Defendants engaged in such intentional, reckless, and outrageous conduct, directed at

   Plaintiff, such that it has caused his financial hardship, shame, and humiliation.

60. Defendants, in engaging in such outrageous conduct, intended that Plaintiff be terminated

   and knew or should have known that such actions would cause emotional distress.

61. As a direct and proximate cause of Defendants’ conduct, Plaintiff has sustained damages.

                                COUNT V – BAD FAITH

62. Plaintiff reiterates and incorporates the foregoing paragraphs.

63. The actions of Defendant Comcast constitute bad faith, as there was an unwarranted denial

   of coverage and failure to pay claim within a reasonable time.

64. Due to the foregoing, Plaintiff suffered damages.




                                             7
  Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 8 of 10




                         COUNT VI - BREACH OF CONTRACT

65. Plaintiff reiterates and incorporates all the foregoing paragraphs.

66. The actions of Defendant Comcast are a breach of contract.

67. Although Plaintiff performed all his obligations in accordance with the contract as to

   Defendant Comcast, Defendant Comcast failed to abide by the terms and conditions.

68. Defendant Comcast failed to pay the outstanding balance to MBMC pursuant to the terms

   of the contract.

69. Accordingly, as a direct and proximate result of Defendant Comcast’s breach of contract,

   Plaintiff has been damaged in excess of an amount to be shown at trial.

                        COUNT VII - DETRIMENTAL RELIANCE

70. Plaintiff reiterates and incorporates all the foregoing paragraphs.

71. As a result of the actions of Defendant Comcast, Plaintiff relied to his detriment on the

   promises made by Defendant Comcast. This reliance has caused Plaintiff to suffer

   monetary loss, stress, and anxiety.

72. As a direct and proximate result of such conduct, Plaintiff has suffered actual damages and

   losses due to his detrimental reliance on Defendant Comcast’s actions and is entitled to

   damages as further prayed for herein.

                      COUNT VIII – BREACH OF FIDUCIARY DUTY

73. Defendant Comcast owed a duty to Plaintiff to ensure that his medical bills were paid to

   MBMC according to the insurance policy that Plaintiff has paid faithfully every pay period

   for several years.

74. Defendant Comcast breached such duty causing Plaintiff to be damaged financially and

   economically.



                                              8
  Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 9 of 10




75. The damages that Plaintiff has suffered is the direct cause of Defendant Comcast’s

   negligence.

                                       DAMAGES

76. Plaintiff reiterates and incorporates all the foregoing paragraphs.

77. Compensatory Damages

       a. Plaintiff has suffered and continues to suffer from the multiple causes of action

           listed above stemming from the actions and failures of Defendants, including

           financial loss, and future losses.

78. Punitive Damages

       b. Defendants’ foregoing actions were taken with (1) reckless disregard for Plaintiff’s

           federally protected rights and (2) with reckless disregard for Plaintiff’s contract

           with Defendant Comcast.

       c. Defendants’ foregoing actions were malicious and intentional.

       d. Defendants’      discriminatory       actions   caused   Plaintiff   humiliation   and

           embarrassment.

       e. For that, Plaintiff is entitled to punitive damages in addition to its compensatory

           damages such that Defendants would be deterred from such unconscionable

           conduct in the future.

             ATTORNEY FEES AND OTHER REASONABLE COSTS

79. Plaintiff should be reimbursed for all the costs and fees with the enforcement of this

   lawsuit, including all reasonable fees for his attorneys and other costs and expenses

   associated with this lawsuit.

                      PRE AND POST JUDGMENT INTEREST



                                                9
      Case 3:20-cv-00260-CWR-LRA Document 1 Filed 04/14/20 Page 10 of 10




    80. Pre and post judgement interest should be properly assessed against Defendants.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that the court adjudge that

Defendants caused Plaintiff injuries due to the foregoing actions, and should award Plaintiff with

compensatory and punitive damages, together with reasonable attorney's fee, costs of court and legal

interest, and for such other relief as this Court may deem just and proper.

                                                      Respectfully submitted,
                                                      Plaintiff


                                              BY: /s/Tiffany Horton-Williams____
                                                     Tiffany Horton-Williams MS Bar #105269
                                                     Horton-Williams Law Firm
                                                     P.O. Box 59594 Jackson, MS 39284
                                                     Tel: 769-251-5785
                                                     Fax: 769-251-5152
                                                     Email: attyhortonwilliams@gmail.com




                                                 10
